Judgment of the Municipal Court reversed and new trial ordered, costs to abide the event, upon-the ground that at .the time of the injury to plaintiff Kroger must be deemed to be the servant of the American Sugar Refining Company, and not of defendant. (Baldwin v. Abraham, 57 App. Div. 67; affd., 171 N. Y. 677; Howard v. Ludwig, 57 App. Div. 94; affd., 171 N. Y. 507; Kellogg v. Church Charity Foundation, 128 App. Div. 214, 135 id. 839; McCarthy v. McCabe, 131 id. 396; Muldoon v. City Fireproofing Co., 134 id. 453, 456.) Hirschberg, P. J., Woodward, Burr, Rich and Carr, JJ., concurred.